t c memo united_states tax_court wb acquisition inc subsidiary et al petitioners v commissioner of internal revenue respondent docket nos filed date ernest s ryder richard v vermazen lauren a rinsky and john w sunnen for petitioners monica d gingras and mistala g merchant for respondent memorandum findings_of_fact and opinion haines judge these cases are before the court consolidated for purposes of trial briefing and opinion wb 1cases of the following petitioners are consolidated herewith wb partners f k a wb acquisition partners djb holding corporation tax_matters_partner docket no and wb acquisition inc docket no acquisition inc subsidiary petitioned the court for redetermination of the following federal_income_tax deficiencies and penalties year deficiency dollar_figure big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number the tax_matters_partner of wb partners separately petitioned the court for readjustment of final partnership administrative adjustments with respect to and wb acquisition inc and watkins contracting inc filed consolidated tax returns for taxable years the issues for decision after concession sec_2 are whether watkins contracting inc and wb partners conducted the environmental remediation of the san diego naval training center as a joint_venture for federal tax purposes during taxable years whether the proceeds of a covenant_not_to_compete and interest_income resulting from the sale of watkin sec_2on brief respondent conceded that a refund check for dollar_figure erroneously issued by respondent to watkins contracting inc was returned and does not constitute income to watkins contracting inc in wb partners djb holding corporation gsw holding corporation the djb holding corporation esop and the gsw holding corporation esop are not shams for tax purposes djb holding corporation and gsw holding corporation are the true partners of wb partners and petitioners have substantiated the net_operating_loss nol of dollar_figure of watkins contracting inc generated in and used in and contracting inc ’s assets were properly included in the income of wb partners in and whether an nol claimed by watkins contracting inc as a carryforward from to was substantiated and whether wb acquisition inc subsidiary are liable for sec_6662 penalties findings_of_fact i history of wci daren j barone barone and gregory s watkins watkins began their careers in the business of specialty contracting environmental remediation and demolition in hawaii in the early 1980s soon after they expanded into the asbestos removal trade in the early 1990s barone and watkins returned to their hometown of san diego where watkins worked for his father’s company watkins son a business specializing in asbestos removal in late or early barone joined watkins son as an employee together with watkins’ father barone and watkins ran the company until watkins’ father retired in the mid- 1990s barone and watkins subsequently purchased watkins’ father’s interest in the company and renamed it watkins contracting inc wci 3unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar barone and watkins operated wci until when they sold the stock of the company to rexx environmental corp rexx for cash and stock barone testified that he encouraged watkins to sell wci in part because of the personal liability associated with the business which required barone and watkins to obtain performance bonds and sign indemnity agreements to guarantee the completion of certain projects the sale relieved barone and watkins from any such personal guaranties in connection with the sale rexx hired barone and watkins as employees to manage wci under rexx barone managed employees and accounts handled financing and developed business similarly watkins bid jobs managed construction and oversaw field work by rexx encountered financial difficulties in its operation of wci these financial difficulties significantly impaired wci’s ability to bond future projects rexx’s executives refused to execute personal indemnities and guaranties for wci to bond its projects and began looking to sell the company under these circumstances rexx’s executives turned to barone and watkins to sign personal guaranties for wci to bond projects in exchange for their personal guaranties rexx offered barone and watkins a percentage of profits from wci projects during this time a profitable opportunity arose for wci to perform remediation work for the u s navy in san diego in a job known as the idiq project because of wci’s financial position however rexx was unable to secure the bonding on the idiq project without personal guaranties for the completion of the project consequently an agreement was reached with rexx for barone and watkins to personally guarantee the bond for the idiq project in exchange for their personal guaranties the agreement entitled barone and watkins to dollar_figure percent of the profits from the idiq project as wci’s financial problems mounted rexx became more eager to sell the company and approached barone and watkins to gauge their interest in reacquiring wci barone and watkins initially were hesitant about a potential deal because they were concerned with a number of liability issues surrounding wci nonetheless barone and watkins eventually offered to purchase the stock of wci for approximately one-third of the price they had received for it just years earlier as a condition of their offer barone and watkins required the sale to be structured in a way that would limit their personal exposure to address this concern barone met with ernest s ryder ryder an attorney to discuss asset protection vehicles for the purchase and subsequent ownership of wci barone and watkins had a laundry list of concerns they wanted to address before moving forward including personal protection from creditors layers of liability protection to operate wci the ability to invest both together and separately depending on the risks involved in each project creating qualified_retirement_plans and avoiding probate barone and watkins ultimately contracted the services of ryder to design a structure to meet their concerns the structure designed by ryder began with forming a corporate owner of wci wb acquisitions inc acquisitions acquisitions is a c_corporation wholly owned by a partnership wb partners the partnership had two equal s_corporation partners djb holding corporation djb and gsw holding corporation gsw djb and gsw are wholly owned by the djb holding corporation esop djb esop and the gsw holding corporation esop gsw esop respectively each of which is an employee_stock_ownership_plan barone is the lone participant in the djb esop and watkins is the lone participant in the gsw esop this structure is reflected in the following diagram barone watkins entities this structure addressed each of barone’s and watkins’ concerns acquisitions served as a corporate owner of wci to protect barone and watkins from the risks of personal liability wb partners was a vehicle that allowed barone and watkins to invest together on projects unrelated to the environmental remediation and construction work performed by wci djb and gsw were corporate vehicles which allowed barone and watkins to invest individually5 and added another layer of protection from personal liability finally the djb esop and the gsw esop provided barone and watkins with qualified_retirement_plans on date barone and watkins finalized the purchase of the stock of wci from rexx and on date barone and watkins assigned their ownership interests in wci to acquisitions ii the services of barone and watkins in connection with the purchase from rexx and with the formation of the above-described structure barone and watkins entered into employment agreements with their respective corporations djb and gsw to provide construction management indemnity and financing services full time several relevant 4since its formation wb partners has invested in at least business ventures including investments in a publishing company a medical center a hotel in florida condominiums in las vegas and other properties in california 5at trial barone testified that he was more willing to take risks and that djb allowed him to make investments that watkins could not stomach provisions describe barone’s and watkins’ responsibilities pursuant to their employment agreements sec_1 of each employment agreement provides for the services of barone and watkins to include any and all services related to the present or future business of djb gsw wci any related_entity and any party that may acquire an interest in any of the above-listed entities sec_1 of each employment agreement is a noncompetition provision preventing barone and watkins from engaging in any business activity which is or could become competitive with or adverse to any of the above-listed entities finally sec_2 of each employment agreement requires barone and watkins to provide their services exclusively for the benefit of djb and gsw djb and gsw each hold a 50-percent partnership_interest in wb partners pursuant to sec_1 of the wb partners partnership_agreement which provides that djb and gsw controlled the exclusive rights to the services of barone and watkins the s_corporations contributed such services to the partnership as necessary to manage and conduct its business despite the exclusivity clauses of their employment agreements barone and watkins performed services for wci without the permission of djb gsw or wb partners barone testified that he continued to perform the same services he had performed for wci while it was controlled by rexx after barone and watkins repurchased the stock of wci those services included managing employees and accounts handling financing and developing business further watkins testified that he bid and got and oversaw nearly three-quarters of wci’s projects iii the ntc joint_venture a the ntc project in late or early the city of san diego solicited bids for a redevelopment project at the san diego naval training center the ntc project this project required extensive environmental remediation work including the removal of asbestos lead-based paint and contaminated soil from close to buildings the city of san diego ultimately chose the corky mcmillin cos mcmillin as the master developer of the project mcmillin then hired the harper-nielsen-dillingham joint_venture harper as the construction manager to oversee the demolition and remediation of the ntc project harper does not perform this type of work on its own however so on date harper entered into an agreement with wci for the performance of the demolition and environmental remediation work of the ntc project the subcontract agreement pursuant to the subcontract agreement wci was to receive dollar_figure wci’s willingness to undertake the demolition and remediation work of the ntc project came with risk the ntc project required the demolition of and removal of all hazardous materials from close to buildings covering a space approximately mile long and three-quarters of a mile wide to secure the subcontract agreement mcmillin and harper required wci to submit a lump-sum bid a lump-sum bid would force wci to take on the risk of unexpected costs a risk that was prevalent in the ntc project because no clearly defined scope of work was provided to harper and wci during the bidding process wci reviewed prints and conducted an investigation of the ntc project site before bidding nonetheless the project posed significant construction and environmental risks including unknown amounts of asbestos lead-based paints and other items as part of the bidding process for the ntc project the city of san diego required a developer to put up a bond and sign an indemnity agreement to guaranty completion of the job both mcmillin and harper refused to guarantee the work forcing wci to assume the risk as part of its subcontract bid both barone and watkins testified that signing a dollar_figure million bond was scary it was far and away the largest personal guaranty they had ever contemplated barone and watkins were specifically concerned that with wci’s financial difficulties under rexx creditors from other projects might be able to reach the cashflow of the ntc project accordingly each testified that taking on that kind of risk required taking steps to make sure the cashflow from the ntc project was protected b the ntc joint_venture agreement to address their concerns barone decided that wci would participate in the ntc project through a joint_venture on date wci and wb partners executed an agreement the ntc joint_venture agreement to form a joint_venture for the purpose of completing the ntc project the ntc joint_venture pursuant to sec_4 of the ntc joint_venture agreement percent of the profits from the ntc joint_venture were allocated to wci and percent to wb partners the ownership structure of the ntc joint_venture is reflected in the following diagram the ntc joint_venture sec_2_1 of the ntc joint_venture agreement describes the obligations of wci in the ntc joint_venture providing obligations and responsibilities of wci the proposal shall provide that wci shall have responsibility for management and performance of the subcontract work in connection with the project with full authority to make decisions regarding the performance of said subcontract work similarly sec_2_1 of the ntc joint_venture agreement describes the obligations and responsibilities of wb partners in the ntc joint_venture providing obligations and responsibilities of wb the proposal shall provide that wb shall have responsibility for providing indemnity and financing services to wci so that wci has the financial capability to perform the subcontract work sec_3_1 of the ntc joint_venture agreement further provides that wb partners agrees to assist wci with any additional information and data reasonably required throughout the proposal process several other provisions of the ntc joint_venture agreement are relevant to our discussion as discussed above sec_4 of the ntc joint_venture agreement allocate sec_30 percent of the profits from the ntc joint_venture to wci and percent to wb partners according to barone and watkins this profit split was based on their agreement with rexx for the idiq project because rexx paid barone and watkins dollar_figure percent of the profits from the idiq project in an arm’s-length transaction barone and watkins reasoned wb partners was entitled to percent of the profits from the ntc project for providing similar financial services according to barone and watkins the profit split was designed to prevent the percent of profits allocated to wb partners from being exposed to the reach of wci’s creditors next sec_4 of the ntc joint_venture agreement protects wci from incurring a loss on the ntc project providing reimbursement of wci costs and expenses wci shall be entitled to reimbursement from the ntc joint_venture account of all direct costs incurred by wci in connection with the subcontract work plus five percent of all such direct costs as herein direct costs shall mean all direct costs and expenses reasonably incurred by wci in connection with the subcontract work but excluding therefore any indirect_costs including without limitation overhead and general administrative expenses as determined in accordance with federal government cost accounting standards wci shall on a monthly basis submit to the joint_venture an invoice for direct costs incurred plus five percent of such costs further sec_4 of the ntc joint_venture agreement provides that payments from the ntc project may be made directly to wci and requires such payments to be deposited in a bank account in the name of the ntc joint_venture finally sec_5 of the ntc joint_venture agreement requires the ntc joint_venture to maintain books_and_records and to file income_tax returns despite the ntc joint_venture agreement the subcontract agreement with harper was not amended to replace wci with the ntc joint_venture moreover only wci and not the ntc joint_venture had the proper contracting licenses to perform the physical work required by the ntc project c conduct of the ntc joint_venture once the ntc joint_venture was formed it applied for obtained and used its own employer_identification_number this employer_identification_number was used to open up the ntc joint_venture bank account in addition to bank records the ntc joint_venture prepared its own income statements work in progress schedules and other financials on date a general indemnity agreement was executed by and between the member companies of the american international group including among others the american fidelity co the insurance co of the state of pennsylvania and the commerce and industry co of canada together referred to as aig as the surety and barone watkins wci wb partners djb gsw and the ntc joint_venture as the indemnitors on date an additional indemnity agreement was issued naming the greenwich insurance co as the surety in connection with any bonds issued on behalf of wci wb partners djb gsw and the ntc joint_venture together the date and date agreements are hereinafter referred to as the indemnity agreements the indemnity agreements require the indemnitors to exonerate the surety for any costs incurred by reason of among other things the execution of a bond on date a payment and performance bond was issued by the insurance co of the state of pennsylvania as surety in the amount of dollar_figure with wci as the principal and harper as the obligee on date a replacement bond was issued in the amount of dollar_figure to change the bond amount and to add mcmillin as a dual obligee with harper together the date and date bonds are hereinafter referred to as the ntc bond the ntc bond required the insurance co of the state of pennsylvania to complete the ntc project if wci were to default on the subcontract agreement consistent with the subcontract agreement harper paid wci and not the ntc joint_venture or wb partners for the work performed on the ntc project in fact brad humphrey the project manager at harper testified that he was not familiar with wb partners in contrast krispin rosner rosner a certified_public_accountant c p a working for the accounting firm of milloy rosner brown mrb was familiar with the ntc joint_venture wci and wb partners rosner testified that mrb calculated the profits from the ntc joint_venture and accounted for those profits on the tax returns of each of the joint venturers rosner further testified that mrb did not file a tax_return for the ntc joint_venture on brief petitioners contend that mrb treated the ntc joint_venture as jointly controlled operations under generally_accepted_accounting_principles gaap and therefore it had no need to file its own tax_return by date wci had billed harper dollar_figure at that time the ntc joint_venture had incurred costs related to the ntc project of dollar_figure resulting in a profit of dollar_figure pursuant to the ntc joint_venture agreement wb partners was entitled to percent of the profits or dollar_figure however barone and watkins instituted a profit cap limiting wb partners’ allocation to dollar_figure or percent of the ntc joint_venture profits barone and watkins were the only persons involved in determining the profit split on date harper certified the completion of the ntc project iv sale of wci to kuranda on date wci entered into an asset purchase agreement with kuranda capital lp kuranda for the sale of substantially_all of the assets of wci the asset purchase agreement the final purchase_price for the assets was dollar_figure paid with dollar_figure in cash and a dollar_figure note payable to watkins in connection with the asset purchase agreement barone watkins wb partners djb gsw and wci entered into a noncompetition agreement for the benefit of kuranda the noncompetition agreement exhibit b to the asset purchase agreement allocates dollar_figure of the purchase_price to the noncompetition agreement sec_1 of the noncompetition agreement prohibits barone watkins wb partners djb gsw and wci from engaging in competing services or from working for another company engaging in such services for purposes of the noncompetition agreement competing services is defined as any i service that has been provided performed or offered by or on behalf of wci or any predecessor of wci at any time on or prior to the date of this noncompetition agreement that involves or relates to asbestos mold and lead abatement in residential commercial and government properties ii service that is substantially the same as is based upon or competes in any material respect with any service referred to in clause i of this sentence further recital d of the noncompetition agreement provides that wb partners through djb’s and gsw’s exclusive employment agreements controls the services of barone and watkins including the right to enforce observation of the noncompetition requirements by each pursuant to the dollar_figure note kuranda agreed to pay watkins the principal of the note plus interest at an annual rate of percent the proceeds of the noncompetition agreement and interest_paid on the dollar_figure note were included as income by wb partners in its and federal partnership income_tax returns v net_operating_loss on its and federal_income_tax returns wci claimed nols of dollar_figure and dollar_figure respectively in wci used dollar_figure of the nol generated in in according to wci’s federal_income_tax return wci used a balance of dollar_figure from the nol generated in and the entire dollar_figure generated in for a total nol deduction of dollar_figure petitioners claim that the nol generated in comprises in part the following an adjustment on schedule m-1 book to tax reconciliation of dollar_figure professional fees of dollar_figure and cost_of_goods_sold of dollar_figure rosner testified that the schedule m-1 adjustment is an accounting adjustment made to reduce book income because wci had reported an excess of book income when it was owned by rexx rosner further testified that the schedule m-1 adjustment was the result of wci’s overstating its profits on three jobs in next petitioners provided canceled checks and the testimony of rosner with respect to the legal and professional fees of dollar_figure finally petitioners provided the general ledger of wci with respect to the dollar_figure attributable to cost_of_goods_sold vi notices of deficiency on date and date respondent issued notices of deficiency to acquisitions for the and tax years respectively on september and date respondent issued notices of final_partnership_administrative_adjustment the fpaas to wb partners for the 6as discussed above acquisitions filed a consolidated tax_return with wci for taxable years and tax years respectively petitioners timely filed their petitions in this court the principal_place_of_business of acquisitions wci and wb partners is in california i burden_of_proof opinion the commissioner’s determinations in the notice_of_deficiency are generally presumed correct and the taxpayers bear the burden of proving them incorrect see rule a in respect of any new_matter pleaded in the answer however the commissioner bears the burden_of_proof id here because the issue was raised only in respondent’s amended answer respondent bears the burden_of_proof with respect to whether the ntc joint_venture was a joint_venture for federal tax purposes in resulting in an assignment_of_income in from wci to wb partners petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 for any other issue or year nor have they shown that the threshold requirements of sec_7491 have been met for any of the other determinations at issue accordingly the burden remains on petitioners with respect to all other issues to prove that respondent’s determination of deficiencies in income_tax is erroneous ii the ntc joint_venture in 410_us_441 the supreme court reiterated the longstanding principle that income is taxed to the person who earns it stating the principle of lucas v earl u s that he who earns income may not avoid taxation through anticipatory arrangements no matter how clever or subtle has been repeatedly invoked by this court and stands today as a cornerstone of our graduated income_tax system for a more recent formulation of this principle see 543_us_426 which held that a contingent-fee agreement should be viewed as an anticipatory assignment to the attorney of a portion of the client’s income from any litigation recovery the entity earning income cannot avoid taxation by entering into a contractual arrangement whereby that income is diverted to some other person or entity united_states v basye supra pincite we must determine whether the ntc joint agreement created a legitimate joint_venture between wci and wb partners or was merely a vehicle to divert income from the ntc project to wb partners and away from wci whether there is a partnership for tax purposes is a matter of federal not local law 327_us_280 499_f2d_1186 2d cir affg grober v commissioner tcmemo_1972_240 27_tc_840 comtek expositions inc v commissioner tcmemo_2003_135 affd 99_fedappx_343 2d cir t he term ‘partnership’ includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate sec_761 sec_7701 the principles applied to determine whether there is a partnership for federal tax purposes are equally applicable to determine whether there is a joint_venture for federal tax purposes 103_tc_307 affd in part and revd in part on other grounds 86_f3d_1526 9th cir 42_tc_1067 beck chem equip corp v commissioner supra pincite the required inquiry for determining the existence of a partnership for federal_income_tax purposes is whether the parties really and truly intended to join together for the purpose of carrying on business and sharing in the profits or losses or both commissioner v tower supra pincite their intention is a matter of fact to be determined from testimony disclosed by their ‘agreement considered as a whole and by their conduct in execution of its provisions ’ id quoting 113_us_51 in 337_us_733 the supreme court elaborated on this standard and stated that there is a partnership for federal tax purposes when considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise in luna v commissioner supra pincite8 this court distilled the principles mentioned in commissioner v tower supra and commissioner v culbertson supra to set forth the following factors as relevant in evaluating whether parties intend to create a partnership for federal_income_tax purposes the luna factors the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties’ control_over income and capital and the right of each to make withdrawals whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise see also estate of kahn v commissioner supra pincite none of the luna factors is conclusive of the existence of a partnership 352_f2d_995 2d cir affg 43_tc_252 62_tc_720 we apply each luna factor to the facts of these cases to determine whether wci and wb partners engaged in a joint_venture during the taxable periods at issue the agreement of the parties and their conduct in executing its terms the ntc joint_venture agreement sets forth the terms of the ntc joint_venture however the existence of a written_agreement is not determinative of whether a joint_venture existed between wci and wb partners see sierra club inc v commissioner supra pincite comtek expositions inc v commissioner supra it is well established that the tax consequences of transactions are governed by substance rather than form 435_us_561 the ntc joint_venture agreement describes the anticipated conduct of and relationship between wci and wb partners in the ntc joint_venture the ntc joint_venture agreement includes among other things terms governing each joint venturer’s participation in the preparation and submission of the proposal for the ntc project obligations and responsibilities to the ntc joint_venture the receipt allocation and distribution of profits and the ntc joint venture’s financial and tax reporting obligations petitioners argue that wci and wb partners substantially complied with the terms of the ntc joint_venture agreement in at least three instances however wci and wb partners acted outside the plain language of the agreement most notably barone testified that because the ntc project was more profitable than expected the ntc joint_venture capped wb partners’ profits and awarded wci approximately dollar_figure more than it was entitled to pursuant to the ntc joint_venture agreement this additional allocation resulted in an actual allocation of profits between wci and wb partners of and percent respectively respondent contends that the profit cap is a significant change from the percent of profits allocated to wb partners in sec_4 of the ntc joint_venture agreement the ntc joint_venture agreement does not include a provision permitting wci and wb partners to institute a profit cap for either party further although wci and wb partners had the right to amend the ntc joint_venture agreement there is no evidence of such an amendment accordingly wci and wb partners did not comply with the terms of the ntc joint_venture agreement with respect to the profit allocation in addition to the profit cap respondent argues that the ntc joint_venture failed to file a federal_income_tax return as required pursuant to sec_5 of the ntc joint_venture agreement petitioners argue that mrb treated the ntc joint_venture as jointly controlled operations under gaap using a method where each joint venturer included its share of the ntc joint_venture profits in its income and its share of the ntc joint_venture assets on its balance sheets mrb’s treatment of the ntc joint_venture pursuant to gaap is not determinative as to whether the ntc joint_venture must file a federal_income_tax return the treatment of an item for financial_accounting purposes does not always mesh with its treatment for federal tax purposes 439_us_522 see also 97_tc_120 92_tc_1314 62_tc_469 affd 536_f2d_874 9th cir further mrb’s treatment of the ntc joint_venture pursuant to gaap does not affect whether wci and wb partners executed the terms of the ntc joint_venture agreement accordingly the ntc joint venture’s failure_to_file a federal_income_tax return is a substantive deviation from the ntc joint_venture agreement the first luna factor weighs against finding a joint_venture between wci and wb partners wci and wb partners failed to comply with the terms of the ntc joint_venture agreement with respect to the allocation of profits and tax_return filing_requirements we find this failure to comply to be a significant deviation from the ntc joint_venture agreement the contributions if any which each party has made to the venture we have held that both parties do not have to be active participants to a venture so long as there is an intent to form a business together acre recognition equip pship v commissioner tcmemo_1996_547 nonetheless both parties to the common enterprise must contribute elements necessary to the business see beck chem equip corp v commissioner t c pincite wheeler v commissioner tcmemo_1978_208 the supreme court has indicated that the services or capital contributions of a partner need not meet an objective standard see commissioner v culbertson u s pincite the court further stated if upon a consideration of all the facts it is found that the partners joined together in good_faith to conduct a business having agreed that the services or capital to be contributed presently by each is of such value to the partnership that the contributor should participate in the distribution of profits that is sufficient id pincite accordingly the tax_court may not substitute its judgment for that of the parties in determining the value of their contributions id petitioners and respondent agree that wci made significant contributions to the ntc joint_venture respondent contends however that wb partners failed to contribute to and was therefore unnecessary to the ntc joint_venture wb partners’ obligations and responsibilities to the ntc joint_venture are set forth in sec_2_1 of the ntc joint_venture agreement which provides obligations and responsibilities of wb the proposal shall provide that wb shall have responsibility for providing indemnity and financing services to wci so that wci has the financial capability to perform the subcontract work petitioners argue that wb partners fulfilled its obligations to the ntc joint_venture by contributing its rights to the financing capabilities and bonding guaranty services of barone and watkins which were essential to the ntc joint_venture additionally petitioners argue that wci would not have been able to obtain the ntc bond without wb partners’ financial guaranties which were necessary to securing the ntc project petitioners argue that because wb partners is a legitimate entity its contributions to the ntc joint_venture must be respected pursuant to 199_f2d_881 9th cir vacating a memorandum opinion of this court in forman the court held a partnership between a husband and wife to be valid in finding the partnership to be valid the court observed that not all business relationships between a husband and wife are shams for tax purposes and that a court must respect the valuable contributions of a wife where the facts dictate petitioners urge us to adopt this policy in the context of related entities we conclude that forman is not dispositive of the issue the question is not whether wb partners is capable of a valuable contribution but rather whether it made a valuable contribution in other words what was the value of wb partners’ contribution to the joint_venture petitioners argue that wb partners made significant contributions to the ntc joint_venture by providing the financial services and expertise of barone and watkins as well as providing the financial resources necessary to obtaining the ntc bond we first analyze the value of the financial services and expertise of barone and watkins as discussed above we may not substitute our judgment for the judgment of petitioners in determining the value of the services wb partners contributed to the ntc joint_venture nonetheless we must determine whether wb partners contributed the financial services of barone and watkins in good_faith for purposes of conducting a business respondent argues that wci was entitled to the services and expertise of barone and watkins because of their roles as wci corporate officers accordingly respondent contends that wb partners furnished nothing of value to wci apart from services which wci could have engaged directly had the ntc joint_venture not been created the rights to the services and expertise of barone and watkins were ostensibly contributed to wb partners from djb and gsw pursuant to sec_1 of the wb partners partnership_agreement djb and gsw held exclusive rights to the financing construction management and indemnity services of barone and watkins pursuant to sec_2 of their respective employment agreements if we are to respect these agreements barone and watkins were contractually forbidden from providing these services to wci in their roles as corporate officers as discussed above however it is well established that the tax consequences of transactions are governed by substance rather than form frank lyon co v united_states u s pincite accordingly we must determine whether barone and watkins conducted themselves in a manner consistent with their respective employment agreements with djb and gsw throughout the ntc project wci had other projects in progress projects that did not involve wb partners djb or gsw in discussing contracts outside the ntc project at trial watkins testified that he bid and got and oversaw three quarters of the rest of them in doing so watkins regularly conducted activities as an officer of wci that he was contractually obligated to exclusively provide to gsw further barone testified that while wci was owned by rexx his responsibilities included anything from managing employees to handling finance to business development he described these duties to include managing projects after wci was repurchased from rexx barone testified that his duties remained the same as ceo of wci where he mostly oversaw the ntc project but managed other projects as well accordingly the exclusivity clause of the employment agreements did not prevent barone and watkins from providing allegedly restricted services in their capacity as officers of wci because barone and watkins failed to respect the language of the exclusivity clauses of the employment agreements we do the same and we find that wb partners’ contribution of the services of barone and watkins to the ntc joint_venture was not necessary for the purpose of conducting the ntc project next petitioners argue that wb partners contributed its financial guaranties to the ntc joint_venture in determining the value of this contribution petitioners rely on the agreement among barone watkins and rexx for barone and watkins’ personal guaranties to secure the bond for the idiq project in return for their guaranties barone and watkins were given dollar_figure percent of the profits from the project petitioners claim that this agreement was used as a model to value wb partners’ interest in the ntc joint_venture petitioners argue that wci could not have obtained the ntc bond without wb partners’ financial guaranties petitioners overlook however that the ntc bond was issued on the basis of the combined net_worth and financial guaranties of each of wci wb partners barone watkins djb and gsw in doing so petitioners ignore the reality of wb partners’ contribution the ntc joint_venture was not necessary for wb partners’ financial guaranty nor was it necessary for wci to obtain the ntc bond wb partners was a required indemnitor under the indemnity agreements because wb partners was related to wci not because wb partners provided any unique value to the ntc joint_venture accordingly no different from those of barone watkins djb and gsw wb partners’ financial guaranties were not intertwined with its participation in the ntc joint_venture this is a significant distinction from the agreement among barone watkins and rexx for the guaranties provided in the idiq project the guaranties of barone and watkins required compensation from rexx further despite requiring the financial guaranties of barone watkins djb and gsw to obtain the ntc bond wci did not enter into a joint_venture agreement with anyone but wb partners neither barone watkins djb nor gsw was entitled to a portion of the profits from the ntc joint_venture in exchange for making contributions identical to that of wb partners petitioners do not explain why the financial guaranties of these other parties were valueless while wb partners’ guaranties entitled it to a significant portion of the ntc joint_venture profits this arrangement is not indicative of an arm’s-length negotiation between uncontrolled parties the contributions of wb partners to the ntc joint_venture were of little value to the ntc project accordingly this luna factor weighs against the finding that wb partners and wci engaged in a joint_venture the parties’ control_over income and capital and the right of each to make withdrawals wci entered into the contract for the ntc project with harper and was entitled to all payments from the job pursuant to the ntc joint_venture agreement however wci was required to deposit the funds received from harper into the ntc joint_venture bank account petitioners posit that barone and watkins wore two hats in dealing with the income and capital received from the ntc joint_venture specifically petitioners argue that barone and watkins wore one hat to represent the best interests of wci and another hat to represent the independent and often competing interests of wb partners accordingly petitioners argue that barone and watkins on behalf of both wci and wb partners exercised control_over the income and capital and the right of each entity to make withdrawals throughout their arguments petitioners set forth this theory that barone and watkins wore two hats in negotiations and transactions affecting related entities under their control for the court to respect this theory requires evidence that decisions affecting wci and wb partners were conducted at arm’s length we cannot reconcile the profit cap with petitioners’ two hat theory petitioners contend that it was decided to cap wb partners’ share of the profits because the ntc joint_venture was more profitable than expected without further explanation petitioners describe this as a valid business reason this justification is not sufficient pursuant to the ntc joint_venture agreement wb partners was entitled to percent of the profits from the ntc joint_venture petitioners have not presented any legitimate reason why wb partners would forfeit its contractual right to percent of the ntc joint_venture profits such a forfeiture is not indicative of the conduct of unrelated parties in an arm’s-length agreement accordingly wci and wb partners did not exercise control_over the income and capital of the ntc joint_venture in a manner commensurate with their joint_venture interests this luna factor weighs against a finding that wb partners and wci engaged in a joint_venture 7petitioners argue that the profit cap is evidence that the ntc joint_venture was not entered into for tax purposes petitioners contend that had they been motivated by tax concerns they would not have allocated an additional dollar_figure to wci subjecting that amount to an increased net tax we decline to speculate as to the intent of wci and wb partners in instituting the profit cap the end result was a forfeiture of income in a manner that fails to represent an arm’s-length transaction whether each party was a principal and coproprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income since its inception wb partners has filed financials and tax returns and has engaged in investment activities outside of the ntc joint_venture wb partners is not a sham for tax purposes petitioners argue that barone and watkins on behalf of wb partners contributed indemnity and financing services to the ntc joint_venture that wci contributed environmental remediation construction and licensing services and that sec_4 of the ntc joint_venture agreement allocates the net profit of the ntc joint_venture between wci and wb partners accordingly however as discussed above a profit cap was instituted to limit the profit share of wb partners this profit cap is more indicative of a contingent_compensation arrangement than a mutual proprietary interest further wci does not have an obligation to share pro_rata in the ntc joint_venture losses sec_4 of the ntc joint_venture agreement provides reimbursement of wci costs and expenses wci shall be entitled to reimbursement from the ntc joint_venture account of all direct costs incurred by wci in connection with the subcontract work plus five percent of all such direct costs as herein direct costs shall mean all direct costs and expenses reasonably incurred by wci in connection with the subcontract work but excluding therefore any indirect_costs including without limitation overhead and general administrative expenses as determined in accordance with federal government cost accounting standards wci shall on a monthly basis submit to the joint_venture an invoice for direct costs incurred plus five percent of such costs petitioners concede that pursuant to this provision any possibility of loss to wci on the ntc project was virtually eliminated ie it was guaranteed reimbursement of direct costs plu sec_5 percent petitioners argue however that wci’s obligation on the ntc bond left it at risk to the extent of its net_worth we do not find this risk relevant to the inquiry wci agreed to the ntc bond and the indemnity agreements as an entity separate from the ntc joint_venture accordingly any resulting risk is an independent business obligation and not a risk resulting from wci’s participation in the ntc joint_venture wci and wb partners did not share in the profits of the ntc joint_venture in a manner consistent with a mutual proprietary interest further wci did not share pro_rata in the losses from the ntc joint_venture accordingly this luna factor weighs against the finding that wb partners and wci engaged in a joint_venture whether business was conducted in the joint names of the parties the evidence with respect to this luna factor is mixed wci not the ntc joint_venture entered into the subcontract agreement wci billed harper and harper made payments directly to wci further wci is the principal on the ntc bond not the ntc joint_venture on the other hand the ntc joint_venture applied for obtained and used its own employer_identification_number the ntc joint_venture also used its employer_identification_number to open the ntc joint_venture bank account signed the indemnity agreements and conducted business as a joint_venture with the mrb accounting firm accordingly this luna factor is neutral with respect to whether wci and wb partners engaged in a joint_venture whether the parties filed federal partnership returns or otherwise represented to respondent or to persons with whom they dealt that they were joint venturers the ntc joint_venture did not file a federal partnership income_tax return as required by the ntc joint_venture agreement further wci did not represent itself as a member of the ntc joint_venture in its negotiations agreement and dealings with harper at trial humphrey harper’s primary representative on the ntc project testified that he was not aware of wb partners in many other respects wci and wb partners represented themselves as joint venturers as discussed above the ntc joint_venture used its own employer_identification_number opened a bank account and signed the indemnity agreements in doing so wci and wb partners represented themselves as joint venturers to among others aig the greenwich insurance group the insurance co of the state of pennsylvania and wells fargo bank the ntc joint_venture did not file a federal_income_tax return however in certain instances it was represented to third parties as a joint_venture between wci and wb partners accordingly this luna factor is neutral with respect to whether wci and wb partners engaged in a joint_venture whether separate books of account were maintained for the venture the ntc joint_venture maintained separate books for the ntc joint_venture bank account further the ntc joint_venture created separate_income statements other documents such as work-in-progress reports were created in the name of the ntc joint_venture these documents were labeled as documents of the ntc joint_venture however they were prepared by wci employees further no other books of account that may normally be expected in the operation of a business were maintained for the ntc joint_venture accordingly this luna factor is neutral with respect to whether wci and wb partners engaged in a joint_venture whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise petitioners once again set forth the theory that barone and watkins wore two hats in representing both wci and wb partners in the mutual control of the ntc joint_venture as discussed above this theory requires evidence of arm’s-length dealings between the two entities absent evidence of a reasonable business_purpose to justify a forfeiture the court does not believe that wb partners exercised mutual control_over the ntc joint_venture when wb partners conceded a significant portion of the profits it was entitled to pursuant to the ntc joint_venture agreement petitioners have failed to present such a business_purpose accordingly this luna factor weighs against a finding that wb partners and wci engaged in a joint_venture five of the eight luna factors weigh against a finding of a joint_venture and three luna factors are neutral applying the various luna factors with no one factor being conclusive we hold there was no joint_venture between wci and wb partners during the taxable periods at issue we reach the same conclusion using the overall intent approach set forth in 337_us_733 wci conducted all of the business of the ntc joint_venture throughout the ntc project as discussed above wb partners did not contribute anything of substance to the ntc joint_venture considering all the facts and circumstances and in accordance with our analysis of the luna factors we find that wci and wb partners did not intend to join together in the conduct of a joint_venture as a result respondent has met his 8petitioners spent significant time throughout these cases discussing the benefits of the ntc joint_venture in isolating wb partners’ allocation of profits from the ntc project from wci’s other creditors petitioners argue that this nontax business_purpose supports the economic_substance of the ntc joint_venture and is evidence of the parties’ intent to join together having already held that wci and wb partners did not conduct a joint continued burden_of_proof for and petitioners have failed to meet their burden_of_proof for and accordingly we sustain respondent’s determinations with regard to the ntc joint_venture for iii sale of wci on date wci entered into an asset purchase agreement for the sale of substantially_all of the assets of wci to kuranda for dollar_figure the parties allocated dollar_figure of the purchase_price to the noncompetition agreement the proceeds of the noncompetition agreement and interest_paid on the dollar_figure note were included as income by wb partners on its federal partnership income_tax return respondent contends that the assets sold belonged to wci and therefore the proceeds of the noncompetition agreement and interest_paid on the dollar_figure note should be properly included as income to wci not wb partners petitioners argue that the exclusive services of barone and watkins belonged to djb and gsw through their respective employment agreements and that those rights were contributed by djb and gsw to wb partners petitioners therefore contend that because wb partners controlled the exclusive rights to the services of barone and watkins and because without those services continued venture we need not decide whether the ntc joint_venture had economic_substance insofar as the ntc joint_venture isolated wb partners’ share of the ntc project profits from wci’s creditors this result does not reflect an intent of the parties to join together to conduct a business it would be impossible for an entity controlled by barone and watkins to compete with kuranda the proceeds of the noncompetition agreement were properly included in the income of wb partners petitioners rely on sec_1 and of the employment agreements which was added by amendment on date sec_1 of each employment agreement provides that the exclusive service provided by barone and watkins include any and all services related to the present or future business of djb gsw wb partners wci the ntc joint_venture or any party that acquires an interest in any of the above-listed entities sec_1 is a noncompetition provision which prevents barone and watkins from engaging in any business activity which is or could become competitive with or adverse to the above-listed entities petitioners further rely on recital d of the noncompetition agreement which provides that wb partners through djb’s and gsw’s exclusive employment agreements controls the services of barone and watkins including the rights to enforce observation of the noncompetition requirements by each petitioners argue that this provision is evidence that kuranda recognized that the rights to these services belonged to wb partners in our discussion of the luna factors we held that wb partners did not contribute the services of barone and watkins to the ntc joint_venture because wci was able to engage those services from barone and watkins in their capacities as corporate officers in doing so we analyzed substance over form to determine that barone and watkins did not conduct themselves consistently with the exclusivity clauses of their respective employment agreements this substance over form analysis is equally applicable to determine whether wb partners properly included the proceeds of the noncompetition agreement in its gross_income the noncompetition agreement prevents barone and watkins and any related_entity from participating in competing services the noncompetition agreement defines competing services as any i service that has been provided performed or offered by or on behalf of wci or any predecessor of wci at any time on or prior to the date of this noncompetition agreement that involves or relates to asbestos mold and lead abatement in residential commercial and government properties ii service that is substantially the same as is based upon or competes in any material respect with any service referred to in clause i of this sentence according to the subcontract agreement and the testimony of humphrey barone and watkins the physical work of the ntc project was performed by wci wci had the proper licenses and permits to perform the necessary construction and excavation work not wb partners djb gsw or the ntc joint_venture petitioners describe wb partners djb and gsw as investment vehicles not businesses engaged in performing services except for wci nothing in the record suggests that any of the entities controlled by barone and watkins performed services involving or related to asbestos mold and lead abatement in residential commercial and government properties despite the language of the employment agreements the asset purchase agreement and the noncompetition agreement in reality wci was the only entity involved that actively conducted the competing services accordingly wci and not wb partners owned the rights to the future performance of such services and we sustain respondent’s determination with respect to the noncompetition agreement as discussed above wb partners recognized interest_income on its and partnership federal_income_tax returns for interest_paid by kuranda on the dollar_figure note respondent contends that because the proceeds of the noncompetition agreement properly belonged to wci any interest on the dollar_figure note is interest_income to wci having sustained respondent’s determination with respect to the noncompetition agreement we further sustain respondent’s determination that interest_paid on the dollar_figure note must be included as interest_income to wci and not wb partners in and finally respondent contends that because wci must recognize income from the proceeds of the noncompetition agreement and interest_income from the dollar_figure note it is entitled to related deductions claimed by wb partners we agree accordingly we sustain respondent’s determination with respect to deductions related to the noncompetition agreement and dollar_figure note iv nol petitioners bear the burden of establishing both the existence and amounts of nol carrybacks and carryforwards see rule a 115_tc_605 lee v commissioner tcmemo_2006_70 taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 if a factual basis exists to do so the court may in some contexts approximate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir see sec_1_274-5t temporary income_tax regs fed reg date however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in and wci claimed nols of dollar_figure and dollar_figure respectively in wci used dollar_figure of the nol generated in in according to wci’s federal_income_tax return wci used a balance of dollar_figure from the nol generated in and the entire dollar_figure generated in for a total nol deduction of dollar_figure respondent conceded that petitioners have substantiated the dollar_figure nol generated in as a preliminary matter respondent argues in his reply brief for the first time that wci miscalculated its nol_carryover from resulting in double counting in both and of a portion of the nol generated in respondent concedes that this issue has not been raised previously however respondent argues that pursuant to rule b an issue may be tried even if the issue was not raised in the pleadings rule b provides that in appropriate circumstances an issue that was not expressly pleaded but was tried by express or implied consent of the parties may be treated in all respects as if raised in the pleadings 103_tc_525 affd 100_f3d_778 10th cir this court in deciding whether to apply the principle of implied consent has considered whether the consent results in unfair surprise or prejudice to the consenting party and prevents that party from presenting evidence that might have been introduced if the issue had been timely raised see krist v commissioner tcmemo_2001_140 mcgee v commissioner tcmemo_2000_308 wci’ sec_2002 federal_income_tax return shows that wci used dollar_figure of the dollar_figure nol generated in this would leave a carryover of the nol generated in of dollar_figure however on its federal_income_tax return wci claimed a carryover nol from of dollar_figure accordingly respondent argues that wci overstated the carryover from the nol generated in by dollar_figure the only explanation for this discrepancy on the record is found in the workpapers of mrb which describe the dollar_figure as a contribution carryover converted into an nol because respondent raised this issue for the first time in his reply brief and because the record provides a possible explanation for the discrepancy we find that petitioners would be unfairly prejudiced if we were to consider this issue without petitioners’ having the opportunity to respond accordingly we do not find implied consent pursuant to rule b and the court will not consider whether wci overstated the carryover by dollar_figure next respondent contends that petitioners have failed to substantiate the dollar_figure nol generated in and used in petitioners have presented evidence with respect to three items making up a portion of the nol generated in an adjustment on schedule m-1 of dollar_figure professional fees of dollar_figure and cost_of_goods_sold of dollar_figure these items combined make up dollar_figure of the dollar_figure nol claimed petitioners argue that respondent asked for information to substantiate the nol deductions during the examination process petitioners contend that respondent has challenged only the three items above and conceded the balance there is no evidence on the record to support this assertion petitioners’ evidence respecting the dollar_figure nol generated in is confined to the three items listed above accordingly before examining the weight of that evidence we find that petitioners have failed to substantiate the remaining dollar_figure of the nol generated in and we sustain respondent’s determination with regard to this remainder petitioners claim to have substantiated a dollar_figure schedule m-1 adjustment at trial petitioners’ c p a rosner testified that the schedule m-1 adjustment is an accounting adjustment made to reduce book income because wci had reported an excess of book income when it was owned by rexx rosner further testified that the schedule m-1 adjustment was the result of wci’s overstating its profits on three jobs in petitioners did not describe the three jobs for which wci overstated profits in further petitioners failed to explain how it was determined that profits in were overstated or provide any documentation to evidence this determination accordingly petitioners have failed to meet their burden_of_proof and we sustain respondent’s determination with regard to the schedule m-1 adjustment petitioners provided canceled checks and the testimony of rosner to substantiate legal and professional fees of dollar_figure respondent argues that because the canceled checks do not include memo lines describing the nature of the work provided petitioners have failed to substantiate that the amounts were paid for ordinary and necessary business_expenses we disagree with respondent the parties have stipulated that the canceled checks reflect amounts paid_by wci to various law firms or other entities providing legal services and rosner testified to his discussions with the revenue_agent with respect to legal and professional fees during examination further the legal and professional fees were consistent with similar expenses claimed by wci in and accordingly we find that wci is entitled to dollar_figure of the nol attributable to legal and professional fees finally petitioners provided the general ledger of wci as evidence of the dollar_figure attributable to cost_of_goods_sold petitioners have not provided receipts invoices canceled checks or any other evidence to prove the nature of these expenses or whether such expenses were paid accordingly petitioners have failed to meet their burden_of_proof and we sustain respondent’s determination with regard to the cost_of_goods_sold v sec_6662 penalty sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure dollar_figure in the case of a corporation sec_6662 sec_6662 and b also imposes a penalty equal to percent of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs respondent has the burden of production with respect to the accuracy-related_penalty to meet this burden respondent must produce sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once respondent meets this burden of production petitioners have the burden of proving that respondent’s determination is incorrect see rule a higbee v commissioner supra pincite petitioners’ underpayments of tax resulting from our determinations exceed dollar_figure for each year in issue further petitioners’ failure to produce records substantiating their claimed nol deductions supports the imposition of the accuracy-related_penalty for negligence with respect to those deductions for the years at issue an accuracy-related_penalty is not imposed on any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 a taxpayer may be able to demonstrate reasonable_cause and good_faith and thereby escape the accuracy-related_penalty of sec_6662 by showing its reliance on professional advice see sec_1_6664-4 income_tax regs however reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 a taxpayer asserting reliance on professional advice must prove that his adviser was a competent professional with sufficient expertise to justify reliance that the taxpayer provided the adviser necessary and accurate information and that the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir as a defense to the penalty petitioners bear the burden of proving that they acted with reasonable_cause and in good_faith see higbee v commissioner supra pincite petitioners argue that they relied on rosner as a tax specialist to determine the tax treatment of the transactions at issue petitioners contend that they have established rosner as a professional with the requisite expertise he was provided necessary and accurate information and they relied on him in good_faith we disagree petitioners have failed to set forth any evidence that rosner was provided with all the necessary and accurate information in fact rosner testified that he was not involved in any discussions about the structure of the transactions at issue and that he merely prepared financial statements and returns based on the information he was provided accordingly petitioners have failed to show reasonable_cause or any other basis for reducing the penalties and we find them liable for the sec_6662 penalty for the years at issue as commensurate with the concessions and our holding see id in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit 9petitioners do not argue that they relied on the professional advice of ryder despite his role in structuring the entities controlled by barone and watkins to reflect the foregoing decisions will be entered under rule
